Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 12/08/2021.  Accordingly, claims 21-26, 28-33 & 36-42 are pending.  
Response to Arguments
Applicant’s arguments with respect to claims 21-26, 28-33 & 36-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive. Applicant's representative argues, in substance, that the combination of Fischer and Anderson does not teach and/or disclose (A) "sending... a request for assistance to a remote computing device... [that] includes the sensor data used to identify that the field of view is obstructed," and "the remote computing device is configured to display a sensor data representation of the environment of the autonomous vehicle based on the sensor data and an indication of the proposed path for the autonomous vehicle to travel".
In response to the examiner respectfully disagrees. It appears that applicant's representative is arguing the references individually. Fishcher discloses that the vehicles in a subsection transmit and receive signals to determine there is an obstacle (i.e., mud slide, rock slide and/or a fallen tree) along its path. Fishcher, further discloses determining a course--comprising of both speed and direction--of travel for the impeded subsection of vehicles to travel in order to rejoin the other subsection of vehicles (see Fishcher ¶ 80-81). Additionally, Fishcher discloses--and as applicant has admitted on page 9 of the instant remarks--that the environmental data gathered from the vehicle's sensor are transmitted to the vehicle control center [400] and/or a Leader vehicle (i.e., either of which are equivalent to the claimed remote computing device) and wherein a composite image 430 of the environment in and around the convoy is formed from the received sensor data (i.e., either of which are equivalent to the claimed remote computing device displaying a sensor representation of the environment); and wherein the Leader vehicle commands/instructs the follower vehicle to maneuver from its current position to rejoin the convoy--in the convoy's position.   Hence, Fishcher explicitly discloses all but a request for assistance to a remote computing device. Anderson, discloses transmitting a request for localization information (i.e., equivalent to applicant's claimed request for assistance) to another remote vehicle in order to determine the requesting vehicle's position (see Anderson at least fig. 15-16). Hence, the examiner contends that the combination of Fischer and Anderson to disclose the instantly contested limitation(s). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 28-33 & 36-42 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2009/0079839 A1) in view of Anderson (US 2010/0094481 A1).
As per claim 21, Fischer discloses: a computer-implemented method comprising:
identifying, by a control system of an autonomous vehicle, that a field of view of an environment of the autonomous vehicle is obstructed based on sensor data received from a vehicle sensor coupled to the autonomous vehicle (See Fischer at least fig. 8C and ¶ 80 "AV continues to transmit signals locating obstacles and/or changes in terrain, determining using the various sensors on the AV that an obstacle 536 is blocking/obscuring path of AV");
determining, by the control system, a proposed path for the autonomous vehicle to travel based on identifying that the field of view of the environment is obstructed (See Fischer at least fig. 8C and ¶ 81-82 "AV maneuvers from impeded position to unimpeded position, determining a course to follow in order to rejoin convoy");
receiving, by the control system of the autonomous vehicle, a response from the remote computing device, the response indicating an instruction for the autonomous vehicle to perform (See Fischer at least fig. 8C, 9A-9B and ¶ 80-83 "Leader vehicle sends directives for AV to chart a course [552] to a specified location, AV can determine path utilizing terrain database, GPS and location signal from vehicle sensors"); and
causing the autonomous vehicle to operate based on the instruction (See Fischer at least fig. 8C, 9A-9B and ¶ 80-83 "AV to chart a course [552] to a specified location").
Fishcer discloses the invention as detailed above. 
Fischer further discloses communications between the problematic AV and the leader vehicle and/or the convoy as a whole (See Fischer at least fig. 8C, 9A-9B and ¶ 80-83 "Leader vehicle sends directives for AV to chart a course [552] to a specified location, AV can determine path utilizing terrain database, GPS and location signal from vehicle sensors"). 
However, Fischer does not appear to explicitly disclose sending, by the control system of the autonomous vehicle, a request for assistance to a remote computing device, wherein the request includes the sensor data used to identify that the field of view is obstructed and the proposed path for the autonomous vehicle to travel, and wherein the remote computing device is configured to display a sensor data representation of the environment of the autonomous vehicle based on the sensor data and an indication of the proposed path for the autonomous vehicle to travel.
Nevertheless, Anderson--who is in the same field of endeavor—discloses sending, by the control system of the autonomous vehicle, a request for assistance to a remote computing device, wherein the request includes the sensor data used to identify that the field of view is obstructed and the proposed path for the autonomous vehicle to travel, and wherein the remote computing device is configured to display a sensor data representation of the environment of the autonomous vehicle based on the sensor data and an indication of the proposed path for the autonomous vehicle to travel (See Anderson at least fig. 10- 17 "vehicle sending a vehicle localization request [1602], utilizing sensor data in conjunction with map and route data, generate path plan from current location and resuming path plan").
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the given invention to combine Anderson's high integrity coordination system for vehicles with those of Fischer's in order to form a more highly accurate vehicle coordination system (i.e., by efficiently allowing control and coordinating of multiple vehicles with high accuracy--see Abstract and ¶3-6). 
Motivation to combine Anderson and Fischer not only comes from knowledge well known in the art but also from Anderson (see at least ¶ 3- 6). 
Both Fischer and Anderson disclose claim 22: wherein the sensor data representation comprises camera data (See Fischer at least fig. 8C, 9A-9B and ¶ 80-83 and See Anderson at least fig. 10- 17).
	Motivation to combine Fischer and Anderson, in the instant claim, is the same as that in claim 21 above.  
23: wherein the sensor data representation comprises radar data (See Fischer at least fig. 8C, 9A-9B and ¶ 80-83 and See Anderson at least fig. 10- 17).
	Motivation to combine Fischer and Anderson, in the instant claim, is the same as that in claim 21 above.
Both Fischer and Anderson disclose claim 24: wherein the sensor data representation comprises LIDAR data (See Fischer at least fig. 8C, 9A-9B and ¶ 80-83 and See Anderson at least fig. 10- 17).
	Motivation to combine Fischer and Anderson, in the instant claim, is the same as that in claim 21 above.
Both Fischer and Anderson disclose claim 25: wherein identifying that field of view is obstructed comprises receiving a warning signal from one or more sensor systems of the autonomous vehicle (See Fischer at least fig. 8C, 9A-9B and ¶ 80-83 and See Anderson at least fig. 10- 17).
	Motivation to combine Fischer and Anderson, in the instant claim, is the same as that in claim 21 above.
Both Fischer and Anderson disclose claim 26: wherein the sensor data comprises a video stream of a portion of the environment (See Fischer at least fig. 8C, 9A-9B and ¶ 80-83 and See Anderson at least fig. 10- 17).
	Motivation to combine Fischer and Anderson, in the instant claim, is the same as that in claim 21 above.
Both Fischer and Anderson disclose claim 28: wherein causing the autonomous vehicle to operate based on the instruction comprises operating the autonomous vehicle with a higher level of caution (See Fischer at least fig. 8C, 9A-9B and ¶ 80-83 and See Anderson at least fig. 10- 17).
	Motivation to combine Fischer and Anderson, in the instant claim, is the same as that in claim 21 above.
Both Fischer and Anderson disclose claim 29: wherein sending the request for assistance comprises sending, to the remote computing device, one or more timestamps indicative of when the sensor data was collected (See Fischer at least fig. 8C, 9A-9B and ¶ 80-83 and See Anderson at least fig. 10- 17).
	Motivation to combine Fischer and Anderson, in the instant claim, is the same as that in claim 21 above.
Both Fischer and Anderson disclose claim 30: wherein the instruction for the autonomous vehicle to perform comprises guidance for the autonomous vehicle (See Fischer at least fig. 8C, 9A-9B and ¶ 80-83 and See Anderson at least fig. 10- 17).
	Motivation to combine Fischer and Anderson, in the instant claim, is the same as that in claim 21 above.
Both Fischer and Anderson disclose claim 31: further comprising the control system of the vehicle determining a proper autonomous operation to proceed based on the guidance (See Fischer at least fig. 8C, 9A-9B and ¶ 80-83 and See Anderson at least fig. 10- 17).
	Motivation to combine Fischer and Anderson, in the instant claim, is the same as that in claim 21 above.
Both Fischer and Anderson disclose claim 32: An autonomous vehicle, comprising: a vehicle sensor coupled to the autonomous vehicle; and a control system configured to: identify that a field of view of an environment of the autonomous vehicle is obstructed based on sensor received from the vehicle sensor; determine a proposed path for the autonomous vehicle to travel based on identifying that the field of view of the environment is obstructed; cause the sending of a request for assistance to a remote computing device, wherein the request includes the sensor data used to identify that the field of view is obstructed and the proposed path for the autonomous vehicle to travel, and wherein the remote computing device is configured to display a sensor data representation of the environment of the autonomous vehicle based on the sensor data and an indication of the proposed path for the autonomous vehicle to travel; and cause the autonomous vehicle to operate based on an instruction received from the remote computing device (See Fischer at least fig. 8C, 9A-9B and ¶ 80-83 and See Anderson at least fig. 10- 17).
	Motivation to combine Fischer and Anderson, in the instant claim, is the same as that in claim 21 above.
Both Fischer and Anderson disclose claim 33: wherein the control system 413-1752-US-CON2is further configured to: determine a proper autonomous operation to proceed based on the instruction received from the remote computing device (See Fischer at least fig. 8C, 9A-9B and ¶ 80-83 and See Anderson at least fig. 10- 17).
	Motivation to combine Fischer and Anderson, in the instant claim, is the same as that in claim 21 above.
Both Fischer and Anderson disclose claim 36: wherein the vehicle sensor comprises at least one of a radar sensor, a lidar sensor, and a camera sensor (See Fischer at least fig. 8C, 9A-9B and ¶ 80-83 and See Anderson at least fig. 10- 17).
	Motivation to combine Fischer and Anderson, in the instant claim, is the same as that in claim 21 above.
Both Fischer and Anderson disclose claim 37: wherein the control system is further configured to: receive a warning signal from one or more sensor systems of the autonomous vehicle; and responsive to receiving the warning signal, identify that the field of view of the environment of the autonomous vehicle is obstructed (See Fischer at least fig. 8C, 9A-9B and ¶ 80-83 and See Anderson at least fig. 10- 17).
	Motivation to combine Fischer and Anderson, in the instant claim, is the same as that in claim 21 above.
Both Fischer and Anderson disclose claim 38: wherein the instruction received from the remote computing device comprises a level of caution, and wherein the control system of the vehicle is further configured to operate the autonomous vehicle with a higher level of caution based on the level of caution (See Fischer at least fig. 8C, 9A-9B and ¶ 80-83 and See Anderson at least fig. 10- 17).
	Motivation to combine Fischer and Anderson, in the instant claim, is the same as that in claim 21 above.
Both Fischer and Anderson disclose claim 39: further comprising: 513-1752-US-CON2a communication unit coupled to the autonomous vehicle and configured to: send the request for assistance to the remote computing device; and receive a response from the remote computing device, wherein the response includes the instruction (See Fischer at least fig. 8C, 9A-9B and ¶ 80-83 and See Anderson at least fig. 10- 17).
	Motivation to combine Fischer and Anderson, in the instant claim, is the same as that in claim 21 above.
Both Fischer and Anderson disclose claim 40: wherein the control system is further configured to cause the sending of one or more timestamps indicative of when the sensor data was collected to the remote computing device (See Fischer at least fig. 8C, 9A-9B and ¶ 80-83 and See Anderson at least fig. 10- 17).
	Motivation to combine Fischer and Anderson, in the instant claim, is the same as that in claim 21 above.
Both Fischer and Anderson disclose claim 41: wherein sending the request for assistance to the remote computing device further comprises: sending a series of questions with the request that correspond with subsequent operation of the autonomous vehicle; and wherein receiving the response from the remote computing device further comprises: receiving a given response that addresses the series of questions from the remote computing device, wherein the remote computing device generates the given response based on input from a human operator (See Fischer at least fig. 8C, 9A-9B and ¶ 80-83 and See Anderson at least fig. 10- 17).
	Motivation to combine Fischer and Anderson, in the instant claim, is the same as that in claim 21 above.
Both Fischer and Anderson disclose claim 42: further comprising: responsive to identifying that the field of view of the environment of the autonomous vehicle is obstructed, determining that a confidence metric associated with autonomous operations is below a predetermined threshold; and based on determining that the confidence metric associated with autonomous operations is 613-1752-US-CON2below the predetermined threshold, sending the request for assistance to the remote computing device (See Fischer at least fig. 8C, 9A-9B and ¶ 80-83 and See Anderson at least fig. 10- 17).
	Motivation to combine Fischer and Anderson, in the instant claim, is the same as that in claim 21 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663